Per Curiam,
The plaintiff was legally competent to bring this suit. He had settled an account, but he had not been discharged from the trust which his appointment imposed. It sufficiently appeared that Short was the assignee of the lease, and received the production from the wells upon the leasehold. It was his duty to account for the royalty reserved. This he had not done. The case appears to have been carefully tried by the learned judge of the court below, and the result reached is fully justified by the evidenee. We see no error that requires us to dis turb the judgment and it is accordingly affirmed.